DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on February 17, 2021 for application 16/417,858.  Claims 1, 9, 16, and 19 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on February 17, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to Fig. 2, the amended specification and Fig. 2 address cure the deficiencies, and the objection is withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to claim 19, the amendment to claim 19 addresses the issue and the objection is withdrawn.
	Regarding the Applicant’s response at pages 8-10 of the Remarks that concerns the § 101 rejection of independent claims 1, 9, and 16, the Applicant’s arguments in conjunction with the claim amendments are persuasive.  The Examiner finds that the amendment that incorporates the limitation of “monitoring … the don’t care bits of the scan out data” is a process that is not susceptible to a mental process and must rely upon the claimed “monitoring engine.”  Accordingly, the § 101 rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1, 3-4, 7-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (“A Survey of Hardware Trojan Taxonomy and Detection,” “Tehranipoor,” see attached NPL document) in view of Bhagwat (US 2018/0348298, “Bhagwat”), and further in view of Williams et al. (US 2002/0093356, “Williams”).
Regarding Claim 1
Tehranipoor discloses
A method for detecting a malicious circuit on an integrated circuit device (p. 19, “Here, we look closely at some of the methods proposed by the hardware security and trust community to improve Trojan detection and isolation by changing or modifying the design flow. We call these methods design for hardware trust. These methods help prevent the insertion of Trojans, facilitate easier detection.”), the method comprising: 
1 …; 
2 …; 
monitoring, …3 scan out data (p. 20 “It provides an opportunity for fully activating a Trojan circuit and observing the erroneous response at that circuit’s output.”) over a predetermined time period (p. 19, “They modeled transition probability using geometric distribution and estimated it on the basis of the number of clock cycles needed to generate a transition on a net,” i.e., a predetermined time is obtained via the time of the clock cycle and the number of the clock cycles), and 
determining, using the scan out data monitoring engine (of Williams), if a characteristic of the scan out data received within the predetermined time period is different from scan out data received during a time period prior to the predetermined time period (p. 20 “It provides an opportunity for fully activating a Trojan circuit and observing the erroneous response at that circuit’s output;” see also Williams ¶ [0040], “If ; and 
outputting an indication that a malicious circuit has been detected or is suspected in response to detecting a difference in the characteristic of the scan out data received during the predetermined time period (p. 20, “When an attack is detected, the first step is to deploy countermeasures such as disabling a suspect block or forcing a safe operational mode;” see also Williams ¶ [0040] where the “reject[ed] DUT 16” signaled by an “error flag” can indicate a malicious circuit).
Tehranipoor doesn’t disclose
1 providing a plurality of test patterns, using a scan test circuit, to test don’t care bits of a function under test on the integrated circuit;
2 outputting scan out data from the scan test circuit in response to the plurality of test patterns;
3 …, using a scan out data monitoring engine on the integrated circuit, the don’t care bits of the scan out data…
Bhagwat, however, discloses
1 providing a plurality of test patterns, using a scan test circuit, to test …a bits of a function under test on the integrated circuit (Fig. 5, ¶ [0043], “FIG. 5 is an example timing diagram of a scan test carried out on an IC chip such as 202 using the first IC chip scan test setup.”);
2 outputting scan out data from the scan test circuit in response to the plurality of test patterns (Fig. 5);
Williams, however discloses
a … don't care bits … (¶ [0007], “After deterministic analysis on the design, ATPG software generates an intermediate solution which contain deterministic test vector bits and ‘don't care’ positions, x: T=1 0 1 1 0 x x x x x x x”)
	3 …, using a scan out data monitoring engine (Fig. 2, ¶¶ [0038]-[0041], i.e., “verifier 240” monitor[s] the “[scan] output [data] of the DUT [device under test] 16”) on the integrated circuit (Fig.2, ¶¶ [0038]-[0041], “DUT [device under test] 16”), the don’t care bits of the scan out data… (Fig. 2, ¶ [0034], “The fully specified test patterns therefore contain (D+R) number of data points. Since a data point can be 1, 0, X (don't care) or Z (high impedance), two bits are generally required to represent each data point in the prior art systems;” and ¶¶ [0038]-[0041], “The verifier contains the expected output of the DUT 16 based on the simulations performed by the ATPG tool 12 (FIG. 1),”)
	Regarding the combination of Tehranipoor and Bhagwat, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the testing method of Tehranipoor to have included the test pattern feature of Bhagwat. One of ordinary skill in the art would have been motivated to incorporate the test pattern feature of Bhagwat because Tehranipoor generically teaches the use inputs and outputs for circuits, see e.g., Fig. 8, and Bhagwat clarifies the types of inputs and outputs that would be obvious to one skilled in the art.
	Regarding the combination of Tehranipoor-Bhagwat and Williams, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the testing method of Tehranipoor-Bhagwat to have included the monitoring engine of Williams. One of ordinary skill in the art would have 
Regarding Claim 3
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses 
wherein the don't care bits of the plurality of test patterns are generated pseudo-randomly (Fig. 11, p. 21, i.e., the pseudo-random challenge).
Regarding Claim 4
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses 
wherein the scan test circuit is a logic built-in self-test (LBIST) circuit (p. 19, i.e., the “design for hardware trust,”).
Regarding Claim 7
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses
wherein the function under test is one of a logic function, or mixed-signal function (Fig. 11, p. 21, i.e., the test involving the PUF (“physical unclonable function”) is a logic function).
Regarding Claim 8
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses
wherein outputting the indication further comprises disabling functionality of the integrated circuit (p. 20, “When an attack is detected, the first step is to deploy countermeasures such as disabling a suspect block or forcing a safe operational mode.”).
Regarding Independent Claim 9
With respect to independent claim 9, a corresponding reasoning as given earlier for to claims 1 and 2 applies, mutatis mutandis, to the subject matter of claim 9. Therefore, claim 9 is rejected, for similar reasons, under the grounds set forth for claims 1 and 2.
Regarding Claims 10-11 and 14-15
	 With respect to dependent claims 10-11 and 14-15, a corresponding reasoning as given earlier for to claims 3-4 and 7-8 applies, mutatis mutandis, to the subject matter of claims 10-11 and 14-15. Therefore, claims 10-11 and 14-15 are rejected, for similar reasons, under the grounds set forth for claims 3-4 and 7-8.
Regarding Independent Claim 16
With respect to independent claim 16, a corresponding reasoning as given earlier for to claim 1 applies, mutatis mutandis, to the subject matter of claim 16. Therefore, claim 16 is rejected, for similar reasons, under the grounds set forth for claims 1.
Regarding Claim 18
Tehranipoor-Bhagwat-Williams discloses the device of claim 16, and Tehranipoor further discloses 
wherein the device comprises one or more integrated circuits (at least Fig. 4, p. 14).
Regarding Claim 20
Tehranipoor-Bhagwat-Williams discloses the device of claim 16, and Tehranipoor further discloses 
wherein the test pattern generator provides a plurality of randomly generated test patterns (p. 22, “…for testing the security of random IDs, such as true random-number generators (TRNGs)”).
Regarding Claims 17 and 19
	With respect to dependent claims 17 and 19, a corresponding reasoning as given earlier for to claims 2 and 4 applies, mutatis mutandis, to the subject matter of claims 17 and 19. Therefore, claims 17 and 19 are rejected, for similar reasons, under the grounds set forth for claims 2 and 4.
B.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Bhagwat and Williams, and further in view of Huang et al. (US 2007/0220381, “Huang”).
Regarding Claim 2
Tehranipoor in view of Bhagwat, and further in view of Williams (“Tehranipoor-Bhagwat-Williams”) discloses the method of claim 1, and Tehranipoor further discloses
wherein the characteristic of the scan out data that is monitored within the predetermined time period further comprises one or more of an average value of the stored scan out data (¶ [0008], “Determining one or more diagnosis coverage figures can comprise averaging two or more of the coverage scores;” and ¶ [0070] i scores for a given number of scan cells,” and “Generally, the larger the value of Diag_Coverage, the greater the chance of accurate chain diagnosis with good resolution for defects in the chain(s) containing the scan cells. ”), a correlation of the stored scan out data to the don't care bits, and an autocorrelation of the scan out values over time.
Regarding the combination of Tehranipoor-Bhagwat-Williams and Huang, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the testing method of Tehranipoor-Bhagwat-Williams to have included the averaging feature of Huang.  One of ordinary skill in the art would have been motivated to incorporate the averaging feature of Huang because Huang teaches that the use of an average allows for larger coverages that provides a “greater chance of accurate chain diagnosis with good resolution for defects in the chain(s) containing the scan cells.”  See Huang ¶ [0070]. 
C.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Bhagwat and Williams, and further in view of Li et al. (“A Survey of Hardware Trojan Threat and Defense,” “Li,” see attached NPL document).
Regarding Claim 5
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses 
wherein the method (at least p. 19) is performed by…1 
Tehranipoor-Bhagwat-Williams doesn’t disclose
1… a self-testing circuit on the integrated circuit after production testing and after the integrated circuit has been implemented in a product.
Li, however, discloses
1… a self-testing circuit on the integrated circuit after production testing and after the integrated circuit has been implemented in a product (p. 428, Table 1, i.e., Li teaches testing in various stages of the “IC market model,” i.e., pre-silicon stage and post-silicon age, with a portion of the “market model” including testing after production testing and after the integrated circuit has been implemented in a product, as this is an obvious step to take as a part of or to complement the market model to maximize the possibility of detecting Trojan hardware.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).
Regarding the combination of Tehranipoor-Bhagwat-Williams and Li, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the testing system of Tehranipoor-Bhagwat-Williams to have included the product-testing feature of Li. One of ordinary skill in the art would have been motivated to incorporate the product-testing feature of Li because Li teaches “The evidence of HTs/back-doors hidden in weapons control systems, nuclear power plants, and public transportation systems has been reported,” see Li p. 428, and thus a strong motivation exists to conduct testing at each stage of production.
Regarding Claim 6
Tehranipoor-Bhagwat-Williams discloses the method of claim 1, and Tehranipoor further discloses  
wherein the method is performed by…1 
Tehranipoor-Bhagwat-Williams doesn’t disclose
1 …a self-testing circuit intermittently to an application running on the integrated circuit after the integrated circuit has been implemented in a product.
Li, however, discloses
1 …a self-testing circuit intermittently to an application running on the integrated circuit after the integrated circuit has been implemented in a product (p. 428, Table 1, i.e., Table 1 shows the various times that testing can be conducted, with various stages establishing intermittent[] testing, and the “runtime monitor” of “end users” suggesting the testing while an application [is] running).
	Regarding the combination of Tehranipoor-Bhagwat-Williams and Li, the motivation to combine is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 6.
Regarding Claims 12 and 13
With respect to claims 12 and 13, a corresponding reasoning as given earlier for claims 5 and 6 applies, mutatis mutandis, to the subject matter of claims 12 and 13. Therefore, claims 12 and 13 are rejected, for similar reasons, under the grounds set forth for claims 5 and 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491